Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/04/2022 and remarks 10/05/2022.
Claims 1-20 are pending.

Claim Objections
Claims 1, 10 and 11 objected to because of the following informalities:  
Regarding the fourth limitation, the examiner recommends amending the limitation to “for each state that the service includes for the process module, allowing and receiving inputs for providing first data, the latter indicating an association  between the first and the second signals of the units from the list for a plurality of the units, and in particular for all units, as cause and first and second signals of the units from the list for a plurality of the units, and in particular for all units, as effect” to avoid 112(b) antecedent basis issue.
Regarding the fifth limitation, the examiner recommends amending the limitation to “using the first data to determine second data, the latter indicating an association between first and second signals of the units from the list for the plurality of the units and in particular for all the units as the cause in an initial state of the service of the process module from all states that the service is able to adopt and first and second signals of the units from the list for a plurality of the units and in particular for all the units as the effect in a final state of the service from all the states that the process module is able to adopt” to avoid 112(b) antecedent basis issue.
Similar objection for claim 10 and 11 for having similar limitations to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite and unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
First, the phrase “able” in the ‘receiving an input from the operator for defining at least one state from the prescribed state diagram that the service is able to adopt for the process module’ limitation renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Having the word “able” may mean that the service is not required to adopt the prescribed state diagram. Therefore, the examiner recommends removing the word “able”. See MPEP § 2173.05(d).
Next, it is unclear what “for each state that the service includes for the process module, allowing and receiving inputs for providing first data, the latter indicating an association  between first and second signals of the units from the list for a plurality of the units, and in particular for all units, as cause and first and second signals of the units from the list for a plurality of the units, and in particular for all units, as effect” means. Specifically, it’s not clear what the latter is referring to in the claim language, whether it’s referring to ‘receiving inputs for providing first data’ or is it referring to ‘allowing and receiving inputs for providing first data’. Next it is unclear as what the cause is and whether that is referring to receiving inputs for providing first data. Further, it’s unclear what the effect is since no detail is given regarding anything occurring to the first and second signals. The examiner recommends amending the claim language to distinctly claim the invention. 
Further, it is unclear what “using the first data to determine second data, the latter indicating an association between first and second signals of the units from the list for a plurality of the units and in particular for all units as cause in an initial state of the service of the process module from all states that the service is able to adopt and first and second signals of the units from the list for a plurality of the units and in particular for all units as effect in a final state of the service from all states that the process module is able to adopt” means. Specifically, the examiner is unclear what the latter is and if the latter is ‘determining second data’, how ‘determining second data’ indicates ‘an association between first and second signals’. The examiner is also unclear as to what the cause is and whether that is just referring to using first data to determine second data. Also, the phrase “able” in the limitation does not require adopting the state. It just means the process module may or may not require adopting the state. Therefore, the examiner recommends removing the phrase “able”. The examiner is also unclear as to what the effect is and if that is referring to adopting all states for every unit. Again, the phrase “able” is used and that does not require the process module to adopt a final state. It just means the process module may or may not require adopting the final state. The examiner recommends amending the claim language to distinctly claim the invention. 
Further it appears that both first data and second data “indicate an association between first and second signals”, therefore, first data and second data may be the same data. The examiner recommends further clarifying or distinguishing the two types of data if the intention is that they are different.

Regarding independent claim 10, it is similarly rejected to claim 1 for having similar limitations along with indefiniteness for the phrase “possible first and second signals”. Where the term possible does not require having both a first and a second signals and may not require having any signals at all. Therefore, the examiner recommends removing the phrase “possible” from the last limitation of claim 10.

Regarding independent claim 11, it is similarly rejected to claim 10 for having similar limitations.

Claims 2-9, 14-18 and 20 are also rejected under 112(b) for indefiniteness and unclarity due to their dependency on claim 1.

Claims 12-13 and 19 are also rejected under 112(b) for indefiniteness and unclarity due to their dependency on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 10-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1).

Regarding claim 1, Thomsen et al. discloses
	A method for the computer-aided provision of information, the information available in the form of computer code (Thomsen et al. Fig. 3 Program Execution Component 304), the information pertaining to a service of a process module that is interconnected with other process modules to form a process section for implementing process-engineering functions involving the service (Thomsen et al. [0086]-[0087] as illustrated in Fig. 10-12 which illustrate the implementation of process engineering functions), 
wherein the method comprises: 
- providing a selection option for states of the service of the process module from a prescribed state diagram having at least two states to an operator (Thomsen et al. [0078] discloses the Basic Information Data Types BIDT configuration component supporting a number of pre-defined states that can be selected by the user for an industrial device. Where the pre-defined states are from a previously defined state machine representing available states [0069].), 
- receiving an input from the operator for defining at least one state from the prescribed state diagram that the service is able to adopt for the process module (Thomsen et al. [0078] discloses the Basic Information Data Types BIDT configuration component supporting a number of pre-defined states that can be selected by the user for an industrial device as illustrated in Fig. 7. Where the pre-defined states are from a previously defined state machine representing available states [0069].), 
- providing a list of units of the process module that deliver first signals and/or receive second signals (Thomsen et al. [0087]-[0088] discloses a user to configure the BIDTs with their associated industrial machines, devices, production lines, and/or plant facilities as well as define hierarchical relationships between the elements. Where the industrial devices include both input devices such as different types of sensors and output devices such as actuators, valves, etc to deliver and receive signals [0039]), 
Thomsen et al. lacks explicitly 
- for each state that the service includes for the process module, allowing and receiving inputs for providing first data, the latter indicating an association  between first and second signals of the units from the list for a plurality of the units, and in particular for all units, as cause and first and second signals of the units from the list for a plurality of the units, and in particular for all units, as effect
- using the first data to determine second data, the latter indicating an association between first and second signals of the units from the list for a plurality of the units and in particular for all units as cause in an initial state of the service of the process module from all states that the service is able to adopt and first and second signals of the units from the list for a plurality of the units and in particular for all units as effect in a final state of the service from all states that the process module is able to adopt
Shook teaches
- for each state that the service includes for the process module, allowing and receiving inputs for providing first data, the latter indicating an association  between first and second signals of the units from the list for a plurality of the units, and in particular for all units, as cause and first and second signals of the units from the list for a plurality of the units, and in particular for all units, as effect (Shook Fig. 26 illustrates receiving conditions for each state of the given equipment where the equipment may be a pump, valve, compressor etc. [0292]-[0293] teach defining the mode condition relationships of the equipment as illustrated in Fig. 26. [0452] teaches the conditions may be different potential fault conditions such as broken, leaking, saturated, vibrating etc as illustrated in Fig. 26. The condition faults would be associated with the first and second signals based on what equipment is connected. Fig. 2 illustrates distillate tank connected to distillate pump, therefore, a condition fault occurring at the pump may be associated to the tank. The claim does not specify how the two signals are associated from the first data. The examiner recommends amending the claim to clarify the limitation and overcome the rejection.
Further, the mode condition relationships defined and the mitigation condition that occurs as a result of the mode condition [0322] are conceptually similar to the cause and effect. See 112(b) unclear rejection above), Preliminary Amendment Atty. Docket No. ABBZI-66 
Page 3 of 11- using the first data to determine second data, the latter indicating an association between first and second signals of the units from the list for a plurality of the units and in particular for all units as cause in an initial state of the service of the process module from all states that the service is able to adopt and first and second signals of the units from the list for a plurality of the units and in particular for all units as effect in a final state of the service from all states that the process module is able to adopt (Shook [0322] teaches visio file which contains two pages one for a detect condition and the second for the mitigate condition. Where the condition may be used to determine the different mitigate condition as a result of the condition. [0452] teaches The conditions may be different potential fault conditions such as broken, leaking, saturated, vibrating etc as illustrated in Fig. 26. The condition faults would be associated with the first and second signals based on what equipment is connected. Fig. 2 illustrates distillate tank connected to distillate pump, therefore, a condition fault occurring at the pump may be associated to the tank. The claim does not specify how the two signals are associated from the first data. The examiner recommends amending the claim to clarify the limitation and overcome the rejection. Further, the mode condition relationships defined and the mitigation condition that occurs as a result of the mode condition [0322] are conceptually similar to the cause and effect. In another example [0107] teaches revising state changing operating procedure upon request from the operator, if during the operation it was found that one of instructions should be corrected, the correction can be made in the procedure of a specific equipment module or unit, where the operator may receive a detailed description of an operating procedure for change of state of any process unit, equipment unit or equipment module in the plant from any state to any state. Where the state the equipment unit/module is in is used to determine the detailed description in case of correction as shown in Fig. 8 with the comp trip. See 112(b) unclear rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen et al. to incorporate the teachings of Shook to “for each state that the service includes for the process module, allowing and receiving inputs for providing first data, the latter indicating an association  between first and second signals of the units from the list for a plurality of the units, and in particular for all units, as cause and first and second signals of the units from the list for a plurality of the units, and in particular for all units, as effect; using the first data to determine second data, the latter indicating an association between first and second signals of the units from the list for a plurality of the units and in particular for all units as cause in an initial state of the service of the process module from all states that the service is able to adopt and first and second signals of the units from the list for a plurality of the units and in particular for all units as effect in a final state of the service from all states that the process module is able to adopt” in order to efficiently update the operator throughout the process and permit instant fixes in case of failure.

Regarding claim 4, The method as claimed in claim 3, which further comprises an option for the operator to name the service of the process module  (Thomson et al. Fig. 16 illustrates the steam injection service which is named by the user).

Regarding claim 8, The method as claimed in claim 1, in which the information present in computer code is used to generate a visual, in particular graphical, representation of the service of the process module (Thomsen et al. [0041] discloses an HMI to display states of the industrial systems or associated devices using graphical representations of the processes that position animations based on state).

Regarding claim 10, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 11, it’s directed to an apparatus having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, The data processing apparatus as claimed in claim 11, wherein the human-machine interface has a screen and an input device, preferably comprising a computer mouse and/or touchpads on the screen (Thomsen et al. [0041] discloses an HMI which displays data on data screens, communicates with one or more industrial controllers, and allow operators to submit data to specify data tags of the industrial controllers. Therefore, the HMI would contain a screen and some sort of input device for the operator to submit the data on the HMI.)

Regarding claim 13, The data processing apparatus as claimed in claim 11, further having a memory for storing the provided first data and/or the provided second data (Thomsen et al. [0139] discloses storing program data on 2316 or 2324 of Fig. 23).

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 4. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to an apparatus having similar limitations cited in claim 13. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 13 above.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Troy et al. (US 2015/0105887 A1).

Regarding claim 2, Thomsen et al. in view of Shook combination teach The method as claimed in claim 1, 
the combination lacks explicitly 
wherein some of the states from the prescribed state diagram are an absolute prerequisite for each process module and the selection option relates only to at least one further state or at least one state group
Troy et al. teaches
wherein some of the states from the prescribed state diagram are an absolute prerequisite for each process module and the selection option relates only to at least one further state or at least one state group (Troy et al. [0086] discloses allowing a user to select default utilization states for an entity in the entity state configuration view 1400 as illustrated in Fig. 14. [0066] discloses the utilization states including the states of running, idle, down, maintenance, etc. Where the default utilization states are conceptually similar to the absolute prerequisite states)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Troy et al. to “wherein some of the states from the prescribed state diagram are an absolute prerequisite for each process module and the selection option relates only to at least one further state or at least one state group” in order to accurately start and end a process and prevent unnecessary errors.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Troy et al. (US 2015/0105887 A1) and further in view of Hall et al. (US 7,721,273 B1).

Regarding claim 3, the combination teaches The method as claimed in claim 2, 
The combination lacks
wherein the state diagram corresponds to the state model from DIN EN 61512 ed. 2 or IEC 61512
Hall et al. teaches
wherein the state diagram corresponds to the state model from DIN EN 61512 ed. 2 or IEC 61512 (Hall et al. [col. 2, lines 55-67] teaches including support for executing states from the ISA S88 process environment. Where the ISA S88 as known in the art is the updated version of the IEC 61512).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hall et al. to “wherein the state diagram corresponds to the state model from DIN EN 61512 ed. 2 or IEC 61512” in order to efficiently permit integration between different process modules through using a well-known ISA S88 standard state diagram which in turn allows developers to save time from learning different non-standard state diagrams.

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Brandes et al. (US 9,244,452 B2).

Regarding claim 5, the combination teaches The method as claimed in claim 1,
the combination lacks explicitly
 which further comprises, at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received.
Brandes et al. teaches
at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received (Brandes et al. [col. 6, lines 51-54] teaches a configurable design diagram representation which includes configurable field and not limited to timer values and setpoint values. Where Fig. 8 illustrates the defined Hot, first fail wait receiving a parameter with the wait time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brandes et al. to “at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received” in order to efficiently allow a configurable design diagram without needing to continuously reprogram and recompile the software. This in turn saves developer and user time and resources.

Regarding claim 6, The method as claimed in claim 5, 
Brandes et al. further teaches
wherein the first and/or the second data also indicate associations between values for the defined parameters and first and second signals or further values for the defined parameters (Brandes et al. illustrates in Fig. 8 the association between the defined Hot, First Fail to the Wait value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brandes et al. to “wherein the first and/or the second data also indicate associations between values for the defined parameters and first and second signals or further values for the defined parameters” in order to efficiently illustrate to the user the associations and prevent incorrect usage of the tool.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Chouinard et al. (US 2010/0083239 A1).

Regarding claim 7, the combination teaches The method as claimed in claim 1, 
the combination lacks
in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes
Chouinard et al. teaches
in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes (Chouinard et al. [0060] teaches multiple editors and multiple compilers each producing PLC code as illustrated in Fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chouinard et al. to “in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes” in order to efficiently allow numerous users to edit and then combine code at the same time ensuring quick development of the code.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Kay et al. (US 2017/0039221 A1).

Regarding claim 9, the combination teaches A method for the computer-aided provision of information, the information available in the form of a computer code, the information pertaining to a service of a process module that is interconnected with to other process modules to form a processPreliminary Amendment Atty. Docket No. ABBZI-66Page 5 of 11section for implementing process-engineering functions involving the service, 
wherein the method comprises the steps of: 
- performing the method as claimed in claim 1 a first time (Thomsen et al. Figs. 1 and 10 illustrate the numerous industrial devices which may be selected and configured in combination with Shook for recording the cause and effect of the states based on the condition and correction), 
- performing the method as claimed in claim 1 at least one further time (Thomsen et al. Figs. 1 and 10 illustrate the numerous industrial devices which may be selected and configured in combination with Shook for recording the cause and effect of the states based on the condition and correction), 
The combination lacks explicitly
- combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate
Kay et al. teaches
- combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate (Kay et al. [claim 17] teaches a device aggregating set of data with other data from industrial controllers to yield an aggregated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kay et al. to “combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate” in order to efficiently perform a comprehensive analysis on data in turn giving developers a complete overview of system performance.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Brandes et al. (US 9244452 B2) and further in view of Chouinard et al. (US 2010/0083239 A1).

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2018/0300437 A1) in view of Shook (US 2013/0297369 A1) and further in view of Sherriff et al. (US 2019/0025790 A1).

Regarding claim 20, the combination teaches The method as claimed in claim 1, 
the combination lacks explicitly
wherein the process-engineering functions comprise a pharmaceutical or chemical process
Sherriff et al. teaches
wherein the process-engineering functions comprise a pharmaceutical or chemical process (Sheriff et al. [0022] teaches the process to result in pharmaceuticals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kay et al. to “wherein the process-engineering functions comprise a pharmaceutical or chemical process” in order to efficiently perform a comprehensive analysis on data in turn giving developers a complete overview of system performance within the pharmaceutical industry and speedup the entire process by fixing errors as soon as they occur.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 10/05/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of 08/05/2022 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193